As filed with the Securities and Exchange Commission on November 4, 2013 File No. 333-191030 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Amendment No. 2 FORM S-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 BGS ACQUISITION SUBSIDIARY, INC.* (Exact Name of Registrant as Specified in Its Charter) Delaware 46-3358018 (State or Other Jurisdiction of Incorporation or Organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 6342 North Bay Road Miami Beach, FL 33141 (305) 866-1102 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices) Cesar Baez BGS Acquisition Subsidiary, Inc. 6342 North Bay Road Miami Beach, FL 33141 (305) 866-1102 (Name, Address, Including Zip Code, and Telephone Number, Including Area Code, of Agent for Service) Approximate date of commencement of proposed sale of the securities to the public:As soon as practicable after (i) this Registration Statement on Form S-4 becomes effective, (ii) all other conditions to the merger of BGS Acquisition Corp., a British Virgin Islands corporation (“BGS Corp.”), into the Registrant (“BGS Acquisition”), with the Registrant surviving, and the merger of TransnetYX Holding Corp. (“TransnetYX”), a Delaware corporation, with and into BGS Merger Subsidiary, Inc., a Delaware corporation (“Merger Sub”), a wholly owned subsidiary of the Registrant, and (iii) all other conditions to the share exchange by and among BGS Corp., the Registrant, Merger Sub, TransnetYX, Black Diamond Financial Group, LLC, a Delaware limited liability company, and Black Diamond Holdings LLC, a Colorado limited liability company (“Black Diamond”), pursuant to the Amended and Restated Merger and Share Exchange Agreement attached as Annex A to the Prospectus contained herein have been satisfied or waived. If the securities being registered on this Form are being offered in connection with the formation of a holding company and there is compliance with General Instruction G, please check the following box. o If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o (Do not check if a smaller reporting company) Smaller Reporting Company x *BGS Acquisition Subsidiary, Inc., the registrant whose name appears on the cover of this registration statement is a Delaware corporation.We intend that, just prior to the Business Combination (as defined below), BGS Acquisition Subsidiary, Inc. will change its name to YX Genomics, Inc.Accordingly, shares of common stock of YX Genomics, Inc. will be issued in connection with the transactions contemplated by the Amended and Restated Merger and Share Exchange Agreement attached as Annex A to the prospectus that constitutes a part of this registration statement. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, as amended, or until this Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED. WE MAY NOT SELL THESE SECURITIES UNTIL THE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION BECOMES EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND WE ARE NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY JURISDICTION WHERE THE OFFER OR SALE IS NOT PERMITTED. SUBJECT TO COMPLETION, DATED NOVEMBER 4, 2013 EMERGING GROWTH COMPANY STATUS We qualify as an “emerging growth company” under the Jumpstart Our Business Startups Act (the “JOBS Act”), and as such we are subject to reduced public company reporting requirements.Please see “Management’s Discussion and Analysis of Financial Condition and Results of Operations of TransnetYX—JOBS Act.” We have elected to opt-out of the extended transition period for complying with new or revised accounting standards pursuant to Section 107(b) of the JOBS Act of 2012. This election is irrevocable. and of BGS ACQUISITION SUBSIDIARY, INC.* *We intend that BGS Acquisition Subsidiary, Inc. will change its name to YX Genomics, Inc. just prior to the Business Combination.Accordingly, it is anticipated that the securities to be issued in connection with the transactions contemplated by the Amended and Restated Merger and Share Exchange Agreement, attached as Annex A to this prospectus, will be the securities of YX Genomics, Inc. We intend to list our common stock and warrants under the symbols “YXGI” and “YXGIW,” respectively, on the NASDAQ Capital Market following the consummation of our Business Combination (as described in this prospectus). You should carefully consider the contents of this prospectus, including the section “Risk Factors” beginning on page16 of this prospectus. We Are Not Asking You for a Proxy and You are Requested Not To Send Us a Proxy. We have filed a registration statement on Form S-4, of which this prospectus is a part, to register (1) the issuance of our common stock, warrants and unit purchase options that are delivered to the shareholders of BGS Acquisition Corp. (our parent company) upon the completion of a redomestication of BGS Acquisition Corp. to Delaware by way of a merger with and into us, and (2) the issuance of our common stock to the stockholders of TransnetYX Holding Corp. upon the completion of a merger of TransnetYX Holding Corp. with and into our wholly owned subsidiary, both of which will occur on the same day and are referred to in this prospectus as the “Business Combination.” To issue the securities to which this prospectus relates, (1) BGS Acquisition Corp. will have completed a tender offer that provided its shareholders with an opportunity to redeem their ordinary shares for cash equal to their pro rata share of the amount in a trust account established for the purposes of completing a business combination rather than participating in the Business Combination, (2) the registration statement of which this prospectus is a part shall have been declared effective and (3) the Business Combination shall have been completed. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the securities to be issued in connection with the share exchange or determined if this document is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus is , 2013 TABLE OF CONTENTS TABLE OF CONTENTS Page USE OF CERTAIN TERMS iii SUMMARY OF THE PROSPECTUS 1 BGS CORP. SUMMARY FINANCIAL INFORMATION 9 TRANSNETYX SUMMARY FINANCIAL INFORMATION 10 BGS ACQUISITION AND SUBSIDIARIESPRO FORMA SUMMARY FINANCIAL INFORMATION 11 SUMMARY RISK FACTORS 12 SUMMARY COMPARATIVE HISTORICAL AND UNAUDITED PRO FORMA PER SHARE DATA 13 PRICE RANGE OF SECURITIES AND DIVIDENDS 14 RISK FACTORS 16 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS 26 CAPITALIZATION 27 DIVIDEND POLICY 28 U.S. FEDERAL INCOME TAX CONSEQUENCES 29 THE MERGER AGREEMENT 36 BGS ACQUISITION SUBSIDIARYUNAUDITED CONDENSED COMBINED PRO FORMA FINANCIAL STATEMENTS 48 TRANSNETYX BUSINESS 54 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF TRANSNETYX 61 BGS CORP. BUSINESS 71 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF BGS CORP. 77 COMPARATIVE SHARE INFORMATION 79 DIRECTORS, EXECUTIVE OFFICERS, EXECUTIVE COMPENSATION AND CORPORATE GOVERNANCE 80 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERSAND MANAGEMENT OF BGS CORP. PRIOR TO THE BUSINESS COMBINATION 91 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERSAND MANAGEMENT OF TRANSNETYX PRIOR TO THE BUSINESS COMBINATION 94 SECURITY OWNERSHIP OF THE COMBINED COMPANY AFTER THE BUSINESS COMBINATION 96 CERTAIN TRANSACTIONS 98 DESCRIPTION OF BGS CORP.’S SECURITIES DESCRIPTION OF THE COMBINED COMPANY’S SECURITIESFOLLOWING THE BUSINESS COMBINATION MATERIAL DIFFERENCES IN THE RIGHTS OF BGS CORP. SHAREHOLDERS FOLLOWING THE BUSINESS COMBINATION EXPERTS LEGAL MATTERS WHERE YOU CAN FIND ADDITIONAL INFORMATION INDEX TO FINANCIAL STATEMENTS F-1 PART II-INFORMATION NOT REQUIRED IN PROSPECTUS II-1 EXHIBIT INDEX II-6 Annex A–Amended and Restated Merger and Share Exchange Agreement, dated August 13, 2013 Annex B–Lock-up Agreement This document incorporates by reference important business and financial information about BGS Acquisition and BGS Corp. from documents that are not included in or delivered with this prospectus. These documents are available without charge to security holders of BGS Corp. upon written or oral request at the applicable company’s address and telephone number listed below: BGS Acquisition Corp. 6342 North Bay Road Miami Beach, FL 33141 Telephone: (305) 866-1102 Please be sure to include your complete name and address in your request. Please see “Where You Can Find Additional Information” to find out where you can find more information about BGS Acquisition, BGS Corp. and TransnetYX. ii TABLE OF CONTENTS USE OFCERTAIN TERMS As further set forth in this prospectus and unless otherwise indicated or where the context otherwise requires: · references to “BGS Corp.” refer to the registrant’s parent company, BGS Acquisition Corp., a British Virgin Islands business company with limited liability; · references to “BGS Acquisition” refer to the registrant, BGS Acquisition Subsidiary, Inc., a Delaware corporation and a wholly owned subsidiary of BGS Corp., whose name is expected to be changed to YX Genomics, Inc. just prior to the Business Combination; · references to “we,” “us,” “our,” “company” or “our company” refer to BGS Corp. prior to the Business Combination and BGS Acquisition following the Business Combination; · references to “TransnetYX” refer to TransnetYX Holding Corp., a Delaware corporation, and its subsidiaries, unless the context otherwise indicates, and the post-Transaction Merger Subsidiary of BGS Acquisition; · references to “Merger Sub” refer to BGS Merger Subsidiary, Inc., a Delaware corporation and wholly owned subsidiary of BGS Acquisition formed for the purpose of the Transaction Merger, which,is referred to in post-Transaction Merger periods as “TransnetYX;” · references to “Black Diamond” refer to Black Diamond Holdings LLC, a Colorado limited liability company and majority owner of TransnetYX; · references to the “Securities Act” refer to the United States Securities Act of 1933, as amended, and references to the “Exchange Act” refer to the United States Securities Exchange Act of 1934, as amended; · references to an “FPI” or “FPI status” refer to a foreign private issuer as defined by and determined pursuant to Rule 3b-4 of the Exchange Act; · references to the “Merger Agreement” refer to the Amended and Restated Merger and Share Exchange Agreement dated August 13, 2013 by and among BGS Corp., BGS Acquisition, Merger Sub, Black Diamond, Black Diamond Financial Group, LLC and TransnetYX; · references to the “Redomestication” refer to the merger of BGS Corp. with and into BGS Acquisition, a wholly owned subsidiary of BGS Corp., with BGS Acquisition surviving the merger; · references to the “Transaction Merger” refer to the transaction immediately following the Redomestication, pursuant to which TransnetYX will be merged with and into Merger Sub, a wholly owned subsidiary of BGS Acquisition, with Merger Sub surviving; · references to the “Business Combination” refer to the Redomestication together with the Transaction Merger; · references to the “Business Combination Deadline” refer to November 26, 2013; · references to “Ordinary Shares,” “BGS Corp. Warrants” and “Units” refer to securities of BGS Corp.; · references to “Common Stock” and “BGS Acquisition Warrants” refer to securities of BGS Acquisition; · references to the “Initial Shareholder” or “Sponsor” refer to Julio Gutierrez; iii TABLE OF CONTENTS · references to “FounderShares” refer to the Ordinary Shares held by the Initial Shareholder; · references to “Public Shares” refer to Ordinary Shares sold as part of the Units in BGS Corp.’s initial public offering (whether they were purchased in the offering or thereafter in the open market); · references to “public shareholders” refer to holders of Public Shares, including the Initial Shareholder and BGS Corp. management team to the extent the Initial Shareholder and/or members of the management team hold Public Shares, provided that the Initial Shareholder and each memberofmanagement shall be considered a “public shareholder” only with respect to any Public Shares held by them; · references to“Sponsor Warrants” refer to the BGS Corp. Warrants to purchase an aggregate of 3,266,667 Ordinary Shares, each exercisable for one Ordinary Share at $10.00 per share, issued in private placements thatoccurred prior to the consummation of BGS Corp.’s initial public offering; · references to “Public Warrants” refer to BGS Corp. Warrants that were sold as part of the Units in BGS Corp.’s initial public offering (whether they were purchased in the offering or thereafter in the open market); · references to “private placements” refer to the private placements of the Sponsor Warrants; · references to BGS Corp.’s “initial investors” refer to the following individuals: Julio Gutierrez, Claudia Gomez, Cesar Baez, Mariana GutierrezGarciaand John Grabski; · references to “underwriters” refer to the underwriters of BGS Corp.'s initial public offering; · references to “Companies Act” refers to theBVI Business Companies Act, 2004 of the British Virgin Islands; · references to the “memorandumand articles of association” refer to BGS Corp.’s memorandum and articles of association, as amended; and · all dollar amounts are in U.S. dollars unless otherwise indicated. iv TABLE OF CONTENTS SUMMARY OFTHE PROSPECTUS This summary highlights selected information from this prospectus but may not contain all of the information that may be important to you.Accordingly, we encourage you to read carefully this entire prospectus, including the Merger Agreement attached as Annex A.Please read these documents carefully as they are the legal documents that govern the Business Combination and your rights in the Business Combination. The Parties BGS Acquisition BGS Acquisition Subsidiary, Inc. 6342 North Bay Road Miami Beach, FL 33141 Telephone: (305) 866-1102 BGS Acquisition is a wholly owned subsidiary of BGS Corp. formed in June 2013 for the purpose of engaging in the Business Combination.BGS Acquisition will be the survivor of the Redomestication and will be the parent company of TransnetYX following the Transaction Merger.BGS Acquisition intends to change its name to YX Genomics, Inc. just prior to the Business Combination. BGS Corp. BGS Acquisition Corp. 6342 North Bay Road Miami Beach, FL 33141 Telephone: (305) 866-1102 BGS Corp. is a blank check company that was incorporated as a British Virgin Islands business company with limited liability on August 9, 2011 for the purpose of acquiring, engaging in a share exchange, share reconstruction and amalgamation with, contractual control arrangement with, purchasing all or substantially all of the assets of, or engaging in any other similar business combination with one or more operating businesses or assets. Prior to its initial public offering, BGS Corp. issued an aggregate of 1,725,000 Founder Shares, no par value,to the Initial Shareholder. On March 14, 2012, BGS Corp.’s directors approved a 1.125-for-1 reverse split of BGS Corp.’s outstanding Founder Shares, reducing the number of outstanding Founder Shares from 1,725,000 to 1,533,333. When BGS Corp.’s underwriters elected not to exercise their over-allotment option in connection with BGS Corp’s initial public offering, the Initial Shareholder forfeited 200,000 Founder Shares, pursuant to the terms of the private placement of the Founder Shares, and now owns 1,333,333 Founder Shares. BGS Corp. completed its initial public offering on March 26, 2012 of 4,000,000 Units at a purchase price of $9.50 per Unit (the offering price to the public of $10.00 per Unit minus the underwriters’ discount of $0.30 per Unit and deferred corporate finance fee of $0.20 per Unit).Each Unit included one Ordinary Share and one Public Warrant to purchase one Ordinary Share at an exercise price of $10.00 pursuant to BGS Corp.’s registration statement on Form F-1 (File No. 333-178780).Pursuant to private placements, BGS Corp. issued 3,266,667 Sponsor Warrants (together with the Public Warrants, the BGS Corp. Warrants).The offerings yielded total net proceeds to BGS Corp. of approximately $40,600,000, all of which was placed in a trust account established for the benefit of the BGS Corp.’s public shareholders. On March 21, 2012, the Units commenced trading on the NASDAQ Capital Market under the symbol “BGSCU.” On May 18, 2012, BGS Corp. was notified by its underwriters that the Units could be separated into the Ordinary Shares and BGS Corp. Warrants underlying the Units and commenced trading on the NASDAQ Capital Market under the symbols “BGSC” and “BGSCW,” respectively. Following the separation, the Units continue trading. 1 TABLE OF CONTENTS On September 23, 2013, BGS Corp. completed a tender offer, pursuant to which it offered the holders of Ordinary Shares the chance to tender their Ordinary Shares for cash rather than retain Ordinary Shares that are subject to the Business Combination Deadline of November 26, 2013, or the Extension Tender Offer.Upon completion of the Extension Tender Offer, BGS Corp. accepted for purchase 2,182,317 Ordinary Shares that were validly tendered and not properly withdrawn.As of November 1, 2013, approximately $18,449,482 was held in deposit in BGS Corp.’s trust account. TransnetYX TransnetYX Holding Corp. 8110 Cordova Road, Suite 119 Cordova, TN 38016 Phone: 901-507-0476 TransnetYX is a Delaware corporation formed in 2002 to develop an automated genotyping platform and provide genotyping testing services to various biotechnology and medical researchers. The company has two wholly owned subsidiaries, TransnetYX Inc., or TYX, a Tennessee corporation, which operates a molecular diagnostic laboratory and an animal genotyping business, and Harmonyx Diagnostics, Inc., or Harmonyx, a Tennessee corporation, which is developing, marketing and distributing products for pharmacogenomics, or PGx, testing services. TransnetYX is a molecular diagnostics processing company based in Memphis, Tennessee that provides 24-hour and 72-hour genetic testing in the animal genotyping market. Generally, genotyping is the process of determining genetic variants. Since launching these services in June 2004, TransnetYX has processed over 6.8 million genetic tests for researchers with a 99.93% accuracy rate for over 200 leading academic and pharmaceutical research customers throughout the U.S. and in Europe.To perform the testing needs of the research community, TransnetYX has developed a library of over 11,000 testing assays which allows it to test for more than 545,000 genetic strains and has developed an integrated order management, laboratory information management systems and laboratory process automation in order to cost-effectively process and accurately report the large testing volumes of the research community. Utilizing the same integrated processing platform, the TransnetYX laboratory, through Harmonyx, became Clinical Laboratory Improvement Amendment of 1988, as amended, or CLIA, approved in March 2011 and the first billable PGx test was completed in July 2011.CLIA approval enables TransnetYX to genotype human DNA and report the results to qualified health care professionals as defined by the United States Food and Drug Administration, or FDA.Human DNA genotyping can assist physicians in prescribing the proper drug therapies as guided by pharmaceutical companies, the FDA or research published by the industry in publications, such as the Journal of the American College of Cardiology or the American Heart Association. TransnetYX is currently only marketing the genetic test to determine genetic expression for the liver enzyme (CYP2C19).For Plavix® (clopidogrel) to be effective, it must be activated by a liver enzyme (CYP2C19) and some patients do not activate Plavix® sufficiently.This test is considered an InVitro Diagnostic Device by the FDA, which means the test must be ordered by a physician, the test must be processed in a CLIA certified facility and the results must be delivered to a qualified health care professional as defined by the FDA.While TransnetYX is licensed to perform genotyping tests as ordered by a FDA defined qualified health care professional, which includes physicians, substantially all of its revenues are derived from its Laboratory Animal Genotyping business described below. TransnetYX operates a molecular diagnostic laboratory to support these two business units: Laboratory Animal Genotyping and Personalized Medicine Genotyping. Laboratory Animal Genotyping Market TransnetYX performs laboratory animal genotyping on several species, including, mice, zebrafish, rats, ferrets, rabbits and goats. TransnetYX uses the same testing process regardless of the species being tested.Currently, approximately 90% of TransnetYX’s laboratory genetic screening is performed on mice. TransnetYX estimates that there are over 90 million mice worldwide bred in research breeding facilities, and of these mice about half are mutant mice, which means they have had genes knocked in or knocked out and will need to be genotyped to ensure the proper genetic strain for medical research.Genotype researchers generally perform this test by hand, which, because of the volume and complexity, can be time consuming and prone to clerical or procedural error when performed manually. 2 TABLE OF CONTENTS Personalized Medicine Genotyping Market Scientists, physicians and the pharmaceutical industry are actively developing ways to customize medical treatments to suit each person’s distinctive genetic signature. Pharmacogenomics is the analysis of a patient’s specific genetic expression in order to optimize their drug therapy to ensure maximum efficacy with minimal adverse effects. As with the animal testing market, the clinical researchers identify specific biomarkers which are portions of the genome that are most likely to affect the body’s reaction to a given treatment. This basic genetic test must yield a simple (yes/no) genotyping result for each of the biomarkers in the person being tested and TransnetYX’s automated testing process can identify and report the genotyping result quickly and accurately. Once these biomarkers are identified as affecting the response to a proposed treatment and the drug goes to market, the patient will need to be genotyped in order for the physician to prescribe a safe and effective drug therapy.The FDA currently lists over 120 drugs in which biomarkers that affect those drugs’ safety and efficacy have been identified.Some, but not all, of this list of FDA-approved drugs have pharmacogenomic information in their labels and include specific actions to be taken based on genetic information.TransnetYX’s integrated testing and results delivery process provides a cost-effective platform to process and accurately report the large testing volumes that the medical community may require to deliver the safe and effective drug therapies to their patients. Utilizing genotyping to assist in selection or dosage of a drug therapy is still in its infancy and is not yet considered standard of care for physicians.However, TransnetYX believes that as consumers become more aware of the drugs that the FDA lists as having biomarkers that affect those drugs’ efficacy and safety, and understand that there is a simple test available to determine whether the drug prescribed is working and safe for an individual, patients will begin to demand this type of testing. The National Human Genome Research Institute states the following on its website (www.genome.gov): Depending on your genetic makeup, some drugs may work more or less effectively for you than they do in other people. Likewise, some drugs may produce more or fewer side effects in you than in someone else. In the near future, doctors will be able to routinely use information about your genetic makeup to choose those drugs and drug doses that offer the greatest chance of helping you. Pharmacogenomics may also help to save you time and money. By using information about your genetic makeup, doctors soon may be able to avoid the trial-and-error approach of giving you various drugs that are not likely to work for you until they find the right one. Using pharmacogenomics, the “best-fit” drug to help you can be chosen from the beginning. The Business Combination and the Merger Agreement Conditions to Effecting the Business Combination The securities to which this prospectus relates are issued in connection with the completion of the Business Combination.Prior to the Business Combination, as set forth in BGS Corp.’s memorandum and articles of association, BGS Corp. must have offered the holders of its Ordinary Shares the opportunity to redeem their Ordinary Shares for a cash amount equal to their pro rata share of the amount in a trust account established for the purposes of completing a business combination, rather than participating in the Business Combination, pursuant to a tender offer, or the Offer.If more than 832,461 Ordinary Shares are tendered in the Offer, then BGS Corp. will terminate the Offer and liquidate the company, and no Business Combination will be consummated.Following the completion of the Offer, the registration statement, of which this prospectus is a part, for the securities that are the subject of this prospectus, which includes the BGS Acquisition securities to be issued to the holders of BGS Corp. securities as a result of the Redomestication and the Common Stock to be issued to the TransnetYX stockholders as a result of the Transaction Merger, must have been declared effective.Finally, the conditions to the closing of the Transaction Merger must have been met or waived. The obligations of the parties to the Merger Agreement to consummate the Transaction Merger are subject to the satisfaction (or waiver by applicable party) of certain conditions before consummation of the Transaction Merger, including the following conditions, the first two of which are completely unwaivable: ● The Redomestication shall have been consummated and the applicable filings made in the appropriate jurisdictions. ● The SEC shall have declared the Registration Statement of which this prospectus is a part effective.No stop order suspending the effectiveness of such registration statement or any part thereof shall have been issued. ● The cash available to BGS Acquisition immediately prior to the Transaction Merger shall be an amount no less than $10.0 million, which shall be used to (1) provide $6.0 million in working capital to the survivor entity, Merger Sub, which will include the payment of certain Business Combination-related expenses, and (2) pay at least $4.0 million to the stockholders of TransnetYX on a pro rata basis. Only after all of those events have occurred, including the Redomestication, may the Transaction Merger occur.Pursuant to BGS Corp.’s memorandum and articles of association, the Business Combination must be completed no later than November 26, 2013.For additional information on conditions to the consummation of the Transaction Merger, see “The Merger Agreement—Conditions to Closing of the Transaction Merger.” Redomestication to Delaware BGS Corp. will effect a merger in which it will merge with and into BGS Acquisition, with BGS Acquisition surviving the merger.BGS Acquisition was formed in June 2013 for the purposes of effectuating the Business Combination.Its Chief Executive Officer is Cesar Baez, BGS Corp.’s Chief Executive Officer. At the time of the Redomestication: ● Assuming no Public Shares are tendered pursuant to the Offer, each of the 1,817,683 Public Shares then outstanding will be converted automatically into one substantially equivalent share of BGS Acquisition’s Common Stock; ● The 1,333,333 Founder Shares will be converted automatically into 666,667 shares of Common Stock which will not be transferable until the date (1) with respect to 25% of such Common Stock, that the closing price of the Common Stock exceeds $12.00 for any 20 trading days within a 30-trading day period following the consummation of the Business Combination, (2) with respect to 25% of such Common Stock, that the closing price of the Common Stock exceeds $13.50 for any 20 trading days within a 30-trading day period following the consummation of the Business Combination, (3) with respect to 25% of such Common Stock, that the closing price of the Common Stock exceeds $15.00 for any 20 trading days within a 30-trading day period following the consummation of the Business Combination, and (4) with respect to 25% of such Common Stock, that the closing price of the Common Stock exceeds $17.00 for any 20 trading days within a 30-trading day period following the consummation of the Business Combination; 3 TABLE OF CONTENTS ● Each of the 4,000,000 Public Warrants will be converted into a substantially equivalent warrant to purchase Common Stock, each exercisable for one share of Common Stock at $10.00 per share, or the BGS Acquisition Warrants; ● Each of the 3,266,667 Sponsor Warrants will be converted into 1/20th of a share of Common Stock for a total of 163,333 shares of Common Stock, one-half of which will not be transferable until the date when the closing price of the Common Stock exceeds $12.00 for any 20 trading days within a 30-trading day period following the consummation of the Business Combination and one-half of which will not be transferable until the date when the closing price of the Common Stocks exceeds $13.50 for any 20 trading days within a 30-trading day period following the consummation of the Business Combination; and · Each of the 340,000 unit purchase options of BGS Corp. held by the underwriters will be converted into one substantially equivalent purchase option to acquire one share of Common Stock and one BGS Acquisition Warrant. Upon effectiveness of the Redomestication, BGS Corp. will cease to exist and BGS Acquisition will be the surviving corporation.As a result, BGS Acquisition will assume all the property, rights, privileges, agreements, powers and franchises, debts, liabilities, duties and obligations of BGS Corp., including any and all agreements, covenants, duties and obligations of BGS Corp. set forth in the Merger Agreement.Immediately following the Redomestication, but prior to the Transaction Merger, the organizational structure of BGS Acquisition will be as follows: For further information regarding the Merger Agreement, see “The Merger Agreement” beginning on page 36of this prospectus. 4 TABLE OF CONTENTS Merger with TransnetYX; Merger Consideration Immediately following the Redomestication, TransnetYX will be merged with and into Merger Sub, a Delaware corporation and wholly owned subsidiary of BGS Acquisition.The organizational structure of BGS Acquisition and TransnetYX immediately following the Transaction Merger will be as follows: Pursuant to the terms of the Merger Agreement, in exchange for all of the outstanding shares of TransnetYX common stock, BGS Acquisition will issue to the stockholders of record of TransnetYX 8,000,000 shares of Common Stock on a pro rata basis and will pay a maximum of $15.0 million in cash, up to $11.0 million of which may be paid in additional shares of Common Stock if there is not adequate cash to accommodate a $15.0 million payment to the stockholders of TransnetYX and have $6.0 million available in the surviving company for payment of transaction expenses and for working capital purposes.Two million of the shares of Common Stock held by Black Diamond, or the Lock-up Common Stock, immediately following the Transaction Merger will be subject to a lock-up agreement, or the Lock-up Agreement, that will limit Black Diamond’s ability to dispose of the Lock-up Common Stock until the earlier of the post-Business Combination operating company achieving gross revenues in fiscal year 2015 in excess of $60 .0 million or December 31, 2020.A copy of the Lock-up Agreement is attached hereto as Annex B.In addition, TransnetYX stockholders will be entitled to receive up to an additional 8,000,000 shares of the Common Stock on a pro rata basis as an earn out based on the gross revenues of TransnetYX in fiscal year 2015, which we refer to as the Earn-Out Common Stock. To the extent the gross revenues of TransnetYX in the fiscal year ended December 31, 2015 exceed $40 .0 million , BGS Acquisition will issue to the stockholders of TransnetYX, on a pro rata basis, a number of shares of BGS Acquisition Common Stock equal to certain percentages of gross revenues in accordance with the following table: Gross Revenues Percentage of Gross Revenue Shares to be Issued as a Percentage of Gross Revenue ≤$45 million 10% 4,000,000 up to 4,500,000 >$45 million up to $50 million 12% up to an additional 600,000 >$50 million up to $55 million 16% up to an additional 800,000 >$55 million up to $60 million 22% up to an additional 1,100,000 >$60 million and up 30% up to an additional 1,000,000 5 TABLE OF CONTENTS The approximate dollar value of the merger consideration to be paid in cash and Common Stock by BGS Acquisition pursuant to the Merger Agreement is $95.0 million, assuming no Earn-out Common Stock is issued, or $175 million, assuming all 8,000,000 shares of Earn-out Common Stock are issued, in each case based on the purchase price of the Ordinary Shares of $10.00. Prior to the Business Combination, as set forth in BGS Corp.’s memorandum and articles of association, BGS Corp. must complete the Offer. The consummation of the Business Combination, pursuant to BGS Corp.’s memorandum and articles of association, is conditioned upon BGS Acquisition maintaining $5,000,001 in net tangible assets following the consummation of the Offer.Pursuant to the Merger Agreement, BGS Acquisition will be required to have at least $10.0 million in cash to close the Business Combination, which will be used to (1) provide $6.0 million in working capital to the survivor entity, Merger Sub, which will include the payment of certain Business Combination-related expenses, and (2) pay at least $4.0 million to the stockholders of TransnetYX on a pro rata basis. After the Business Combination, assuming no redemptions of Ordinary Shares for cash in the Offer, BGS Corp.’s current public shareholders will own approximately 16.3% of BGS Acquisition, BGS Corp.’s current directors, officers and affiliates will own approximately 7.0% of BGS Acquisition, and the pre-Business Combination stockholders of TransnetYX will own approximately 75.5% of BGS Acquisition.Assuming redemption by holders of 832,461 of BGS Corp.’s outstanding Public Shares in the Offer, BGS Corp. public shareholders will own approximately 8.8% of BGS Acquisition, BGS Corp.’s current directors, officers and affiliates will own approximately 7.0% of BGS Acquisition, and the pre-Business Combination stockholders of TransnetYX will own approximately 81.6% of BGS Acquisition. Business Combination Deadline Tender Offer On September 23, 2013, BGS Corp. completed the Extension Tender Offer, pursuant to which it offered the holders of Ordinary Shares the chance to tender their Ordinary Shares rather than retain Ordinary Shares that would be subject to a Business Combination Deadline of November 26, 2013.BGS Corp. purchased 2,182,317 Ordinary Shares for cash in the Extension Tender Offer, leaving 3,151,016 Ordinary Shares outstanding, including 1,817,683 Public Shares.If more than 832,461 Ordinary Shares are tendered in the Offer, BGS Corp. will not be able to close the Business Combination by the Business Combination Deadline. The Registration Rights Agreement Pursuant to the Merger Agreement, BGS Acquisition agreed to enter into a Registration Rights Agreement with Black Diamond and the TransnetYX stockholders that provides for the registration of the Earn-out Common Stock and the Lock-up Common Stock prior to the consummation of the Business Combination; however, such covenant has been waived in connection with BGS Acquisition registering the Earn-out Common Stock and the Lock-up Common Stock pursuant to the registration statement of which this prospectus is a part. Reasons for BGS Corp. and TransnetYX to Enter into the Business Combination The board of directors of BGS Corp. concluded that the Business Combination and the related transactions are in the best interests of BGS Corp.’s shareholders. In reaching its decision the board of directors of BGS Corp. considered various industry and financial data and due diligence and publicly available evaluation materials provided by TransnetYX. For a more complete discussion of these factors, see “The Merger Agreement—BGS Corp.’s Reasons to Enter into the Transaction” beginning on page 46of this prospectus. The TransnetYX board of directors considered many factors in concluding that the terms of the Transaction Merger are advisable, consistent with, and in furtherance of, the strategies and goals of TransnetYX and recommending the approval and adoption of the Merger Agreement by the TransnetYX stockholders. For a more complete discussion of these factors, see “The Merger Agreement—TransnetYX’s Reasons to Enter into the Transaction” beginning on page 47of this prospectus. 6 TABLE OF CONTENTS Interests of Certain Persons in the Business Combination BGS Corp.’s directors and officers have interests in the Business Combination that are different from, or in addition to, the interests of its shareholders, including: ● If the proposed Business Combination is not completed by the Business Combination Deadline, BGS Corp. will be required to liquidate.In such event, the 1,333,333 Founder Shares held by Julio Gutierrez, BGS Corp.’s chairman of the board (also referred to herein as BGS Corp.’s Sponsor or Initial Shareholder), and the 2,333,333 Sponsor Warrants collectively owned by BGS Corp.’s officers, directors and chairman will expire worthless.Such Founder Shares and Sponsor Warrants had an aggregate market value of approximately $13.9million based on the closing price of the Ordinary Shares of $10.15and BGS Corp. Warrants of $0.15, on the NASDAQ Capital Market as of November 1, 2013.The directors, officers and chairman of BGS Corp. purchased the 2,333,333 Sponsor Warrants for an aggregate purchase price of approximately $1.75 million, or $0.75 per Sponsor Warrant. ● Unless BGS Corp. consummates the Business Combination, its officers, directors and chairman will not receive reimbursement for any out-of-pocket expenses incurred by them to the extent that such expenses exceeded the amount of its working capital.As of November 1, 2013, BGS Corp.’s officers, directors and chairman were entitled to $1,755,571 in reimbursable expenses.As a result, the financial interest of BGS Corp.’s officers, directors and its chairman or their affiliates could influence its officers’ and directors’ motivation in pursuing TransnetYX as a target and therefore there may be a conflict of interest when the directors and officers determine whether the Business Combination is in the BGS Corp. shareholders’ best interests. ● BGS Corp.’s chairman has contractually agreed that, if BGS Corp. liquidates prior to the consummation of a business combination, he will be personally liable to ensure that the proceeds in the trust account are not reduced below $10.15 per share by the claims of target businesses or claims of vendors or other entities that are owed money by BGS Corp. for services rendered or contracted for or products sold to it.Therefore, BGS Corp.’s chairman has a financial interest in consummating any business combination, thereby resulting in a conflict of interest.BGS Corp.’s chairman or his affiliates could influence BGS Corp.’s officers’ and directors’ motivation in pursuing TransnetYX as a target and therefore there may be a conflict of interest when the directors and officers determine whether the Business Combination is in the BGS Corp. shareholders’ best interests. ● If the Business Combination with TransnetYX is completed, Patrick Imeson and Robert Bean of TransnetYX and Cesar Baez of BGS Corp. will serve as directors of BGS Acquisition.Additionally, TransnetYX and BGS Corp. will collectively designate four independent members to the board of directors of BGS Acquisition. ● The exercise of BGS Corp.’s directors’ and officers’ discretion in agreeing to changes or waivers in the terms of the transaction may result in a conflict of interest when determining whether such changes or waivers are appropriate and in best interests of BGS Corp.’s shareholders. Shareholder Meeting On September 13, 2013, shareholders of BGS Corp. approved an amendment to the memorandum and articles of association to extend the Business Combination Deadline from September 26, 2013 to November 26, 2013, or the Extension Amendment, and approved an amendment to the Investment Management Trust Agreement, or the IMTA, by and between BGS Corp. and Continental Stock Transfer & Trust Company entered into at the time of BGS Corp.’s initial public offering to (1) permit the withdrawal from the trust account of an amount sufficient to purchase the Public Shares validly tendered and not withdrawn in the Extension Tender Offer and (2) extend the date on which to liquidate the trust account in accordance with the IMTA to November 26, 2013 (the IMTA Amendment). 7 TABLE OF CONTENTS Appraisal Rights There is no vote of BGS Corp. shareholders required for the approval of the Business Combination, and accordingly, therewere no appraisal rights in relation to mattersconsidered at the Shareholder Meeting.However, BGS Corp. shareholders will have appraisal rights in relation to the Redomestication.A shareholder electing to dissent from the Redomestication is required to give BGS Corp. a written notice of its decision to dissent within 20 days immediately following the date when the copy of a plan of merger approved by BGS Corp. in connection with the Redomestication or an outline of the plan of merger is given to the shareholder under the Companies Act.See “Description of BGS Corp.’s Securities—Appraisal Rights.” In connection with the Transaction Merger, record holders of TransnetYX common stock who comply with the procedures summarized in “Merger Agreement—Appraisal Rights” will be entitled to appraisal rights if the Transaction Merger is completed. Anticipated Accounting Treatment The Transaction Merger will be accounted for as a “reverse merger” and recapitalization since the sellers of TransnetYX will control the combined company immediately following the completion of the transaction.TransnetYX will be deemed to be the accounting acquirer in the transaction and, consequently, the transaction is treated as a recapitalization of TransnetYX.Accordingly, the assets and liabilities and the historical operations that are reflected in the financial statements will be those of TransnetYX and will be recorded at the historical cost basis of TransnetYX.BGS Corp.’s assets, liabilities and results of operations will be consolidated with the assets, liabilities and results of operations of TransnetYX after consummation of the acquisition. Regulatory Approvals The Redomestication, the Transaction Merger and the other transactions contemplated by the Merger Agreement are not subject to any additional federal or state regulatory requirements or approvals, including the Hart-Scott-Rodino Antitrust Improvements Act of 1976, except for filings with the State of Delaware and with the Registry of Corporate Affairs in the British Virgin Islands necessary to effectuate the transactions contemplated by the Merger Agreement. 8 TABLE OF CONTENTS BGS CORP. SUMMARY FINANCIALINFORMATION The data below for the period from August 9, 2011 (date of incorporation) to July 31, 2012 and the year ended July 31, 2013 has been derived from BGS Corp.’s audited financial statements for such periods, which are included elsewhere in this prospectus. The information presented below should be read in conjunction with “Capitalization” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations of BGS Corp.” beginning on pages 27and 77, respectively, of this prospectus and BGS Corp.’s audited and unaudited financial statements and notes thereto beginning on pages F-3and F-7, respectively, of this prospectus. Statement of Operations Data: For the Year Ended July 31, For the Period from August 9, 2011 (date of incorporation) to July 31, 2012 (as restated) Revenue $
